Citation Nr: 9917195	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  97-15 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of frostbite to the feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L.A. Howell, Associate Counsel



INTRODUCTION

The veteran served on active duty for a period of over 26 
years, ending in May 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which found that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for the residuals of frostbite to the 
feet.  Service connection was previously denied by April 1979 
rating decision.  The appellant was notified and did not 
timely disagree.  That holding then became final.


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1998).

In his substantive appeal, the veteran requested a Travel 
Board hearing.  The service representative also requested a 
hearing before the Board by correspondence dated in April 
1997.  A letter was sent to the veteran in late April 1997 
requesting that he clarify whether he wished, instead, to 
appear before a hearing at the Regional Office before a 
Hearing Officer or travel to Washington, D.C. for a hearing 
before the Board.  The letter noted that if he did not 
respond, he would be kept on the schedule for a Travel Board 
hearing.  He did not respond but a hearing was not held.  As 
such, the case will be returned to the RO to schedule a 
hearing before a Member of the Board at the RO.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing before a Member of the Board, in 
accordance with applicable procedures.  
Notice should be sent to the veteran and 
to his representative, in accordance with 
applicable regulations.  Care should be 
taken to assure that the representative 
is adequately informed of the time and 
location of the hearing.  If the veteran 
desires to withdraw the hearing request, 
and proceed on the evidence of record, 
such hearing request should be withdrawn 
in writing at the RO.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedure.  No action is required 
of the veteran or his representative until further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


